Upon consideration of the petition filed by Defendant on the 22nd day of July 2005 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Catawba County:
"Denied by order of the Court in Conference this the 18th day of August 2005."
Upon consideration of the petition filed by Defendant on the 22nd day of July 2005 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed by order of the Court in conference, this the 18th day of August 2005."